Citation Nr: 1233685	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  05-11 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to July 1971 and from February 1982 to July 1982.  He also apparently served in the Army National Guard and Reserve until approximately 1998. 

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Philadelphia, Pennsylvania, Department of Veterans Affairs (VA) Regional Office and Insurance Center (RO).  In a June 2003 rating decision, the RO granted service connection and a noncompensable disability evaluation for urethritis and denied service connection for PTSD.  A September 2005 rating decision awarded a 20 percent rating for urethritis, effective from May 5, 2005 and, in a July 2007 rating action, the RO denied service connection for a lumbar strain. 

In August 2009, the Veteran testified during a hearing at the RO before the undersigned.  A transcript of the hearing is of record. 

In January 2010, the Board denied entitlement to an increased rating for urethritis, and remanded the remaining claims to the RO for further development and consideration. 

During the pendency of the Veteran's case, the United States Court of Appeals for Veterans Claims (Court) held that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  As such, the Board has recharacterized the Veteran's claim on appeal to more accurately reflect the Court's holding in Clemons. 

FINDINGS OF FACT

1.  A low back disorder clearly and unmistakably existed prior to the Veteran's period of active duty starting in September 1968, and is not otherwise shown to have been aggravated as a result of any injury or disease during subsequent active duty or active duty for training (ACDUTRA); or as a result of any injury during inactive duty for training (INACDUTRA) service.

2.  The evidence preponderates against a finding that the Veteran currently has a psychiatric disorder, including PTSD, that had its onset during military service or is otherwise related to active duty.


CONCLUSIONS OF LAW

1.  A low back disability clearly and unmistakably pre-existed the Veteran's entry into service and clearly and unmistakably was not aggravated by active service.  38 U.S.C.A. §§ 101, 106, 1101, 1110, 1111, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.303, 3.304, 3.306 (2011).

2.  An acquired psychiatric disorder, to include PTSD, was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R.  §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by letter dated in December 2002 for the PTSD claim and March 2007 for the low back claim. 

Regarding the PTSD claim, the notification substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  

While the notification did not advise the appellant of the laws regarding degrees of disability or effective dates for any grant of service connection, no new disability rating or effective date for award of benefits will be assigned as the claim for service connection were denied.  Accordingly, any defect with respect to that aspect of the notice requirement is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

Regarding the low back disability claim, the notification substantially complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence. 

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant physical examinations, obtained medical opinions as to the etiology and severity of disabilities, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  A review of the Veteran's Virtual VA electronic file does not reveal any additional evidence relevant to the claims on appeal.

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) (2009) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, this Acting Veterans Law Judge outlined the issues on appeal and suggested that any evidence tending to show that pertinent disability was related to active duty or a service-connected disability would be helpful in establishing the claims.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2); they have not identified any prejudice in the conduct of the Board hearing.

The Appeals Management Center (AMC) complied with the Board's January 2010 remand directives in obtaining private and VA treatment records, Army Reserve and the Pennsylvania Army National Guard information, U.S. Army and Joint Services Records Research Center (JSRRC) information to attempt to verify the Veteran's alleged stressors, a search of unit histories, and VA examinations that were performed in August 2010.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (indicating the Veteran is entitled, as a matter of law, to compliance with remand directives and that the Board itself commits remandable error in failing to ensure this compliance).  See also Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Chest v. Peake, 283 Fed. App. 814 (Fed. Cir. 2008); and D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (discussing alternative situations when it is only necessary there have been "substantial", rather than "exact", compliance with a remand directive).   

Thus, the Board is satisfied that VA has substantially complied with the notice and assistance requirements and that appellate review of these claims may proceed without prejudicing the Veteran.

II.  Analysis

The Board has reviewed the record in conjunction with this case, that includes VA and non-VA medical records and examination reports, written statements from the Veteran in support of his claim, and his oral testimony during his personal hearing.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic diseases, such as arthritis or a psychosis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  

According to 38 C.F.R. § 3.384, a "psychosis" includes the following specific disorders: brief psychotic disorder; delusional disorder; psychotic disorder due to general medical condition; psychotic disorder not otherwise specified; schizoaffective disorder; schizophrenia; schizophreniform disorder; shared psychotic disorder; and substance-induced psychotic disorder.  See also 38 C.F.R. § 4.130, Diagnostic Codes 9201-11 (2011) (listing schizophrenia and other psychotic disorders).  However, the Veteran has not been diagnosed with any of these psychotic disorders by mental healthcare personnel.  

"To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  This is a direct service connection theory of entitlement.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim). 

A.  Low Back Disability

In April 2007, the Veteran stated that he entered into active duty in September 1968 with a minor back problem.  He has never stated that his low back disability was aggravated during his two periods of active duty.  Rather, he claims that, while serving in INACDUTRA, he moved a patient from a gurney to an X-ray table and felt something snap and cause low back pain.  Although during his August 2009 Board hearing, he testified that his back pain started in 1982 while on ACDUTRA.

In a February 2002 form completed by the Veteran in conjunction with his application for Social Security Disability (SSA) benefits, he said that his back pain started in May 1992.

The Veteran submitted a May 1992 VA medical center emergency room note, that indicates that he had a muscle spasm.  He also submitted an August 1994 VA progress note that diagnosed him with back pain.  A private orthopedic note indicates that the Veteran sustained a lumbosacral strain while lifting a television in February 1996.  

A disability evaluation for SSA disability purposes, dated in May 2002, notes that the Veteran stated that his low back pain started in 1967 due to a high school wrestling injury.  The diagnosis was intermittent lumbosacral strain.  

A December 2006 VA X-ray diagnosed the Veteran with mild degenerative disease of the lumbosacral spine.  In a January 2008 initial VA physical therapy assessment, the Veteran stated that a heavier wrestler fell on him at age 15, a physician told him he would be scarred for life, and he aggravated his back in the National Guard.  

A VA spine examination was conducted in August 2010.  The examiner stated that a review of the Veteran service treatment records did not indicate any new back injury while in active duty and that the Veteran's back pain was due to the natural progress of the disorder.  The examiner also opined that no diagnosed low back disability was incurred after entrance into service in September 1968 or entrance into the National Guard or Reserve in July 1982.  In a September 2010 Addendum, the VA examiner stated that he had reviewed the Veteran's claims files.  

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b). 

When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry, and the presumption of soundness arises.  The burden then shifts to VA to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004). 

The determination of whether there is clear and unmistakable evidence that a defect, infirmity, or disorder existed prior to service should be based upon "thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to accepted medical principles pertaining to the history, manifestations, clinical course, and character of the particular injury or disease or residuals thereof."  38 C.F.R. § 3.304(b)(1). 

The presumption of soundness upon entry into service may not be rebutted without "contemporaneous clinical evidence or recorded history" in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  Any such determination must consider "how strong the other rebutting evidence might be."  Harris v. West, 203 F.3d 1347, 1351 (Fed. Cir. 2000). 

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that 'clear and convincing' burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than clear and unmistakable evidence).  It is an 'onerous' evidentiary standard, requiring that the no-aggravation result be 'undebatable.'  Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. App. at 258, 261; id. at 263 (Nebeker, C.J., concurring in part and dissenting in part).  Concerning clear and unmistakable evidence that the disease or injury was not aggravated by service, the second step necessary to rebut the presumption of soundness, a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153.

When the Veteran was examined for enlistment into active service in July 1968, a back abnormality was not noted and his examination report is negative for any diagnosis of a low back disability.  He is, therefore, entitled to the presumption of soundness regarding his low back.  However, the Veteran's own numerous statements that he incurred a pre-service low back injury and the opinion of the August 2010 VA spine examiner that the Veteran incurred a low back disability prior to entrance in July 1968 constitutes clear and unmistakable evidence that the Veteran had a pre-existing low back disability.  

A preexisting disability or disease will be considered to have been aggravated by active service when there is an increase in disability during service, unless there is clear and unmistakable evidence (obvious and manifest) that the increase in disability is due to the natural progress of the disability or disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (a), (b).  Aggravation of a preexisting condition may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. App. 398, 402 (1995) (the presumption of aggravation created by section 3.306 applies only if there is an increase in severity during service); Akins v. Derwinski, 1 Vet. App. 228, 231 (1991). 

Once the presumption of soundness at entry has been rebutted, aggravation may not be conceded unless the preexisting condition increased in severity during service, pursuant to 38 C.F.R. § 3.306.  See VAOPGCPREC 3-2003 (July 16, 2003).  In addition, the usual effects of medical and surgical treatment in service, provided to ameliorate a preexisting condition, will not be considered service connected unless the disorder is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1). 

Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993), citing Hunt v. Derwinski, 1 Vet. App. 292 (1991). 

With respect to periods of INACDUTRA, service connection may be granted for disability resulting only from injuries incurred or aggravated during such periods, not disability resulting from diseases.  38 U.S.C.A. § 101(23), (24); Brooks v. Brown, 5 Vet. App. 484, 485 (1993) (discussing 38 U.S.C. §§ 101(24), 1131) (stating that the law 'permits service connection for persons on inactive duty [training] only for injuries, not diseases, incurred or aggravated in line of duty').  Moreover, the advantage of certain evidentiary presumptions, provided by law, that assist veterans in establishing service connection for a disability do not extend to those who claim service connection based on a period of active or inactive duty for training.  Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (noting that the Board did not err in not applying presumptions of sound condition and aggravation to appellant's claim where he served only on active duty for training and had not established any service-connected disabilities from that period); see also Biggins v. Derwinski, 1 Vet. App. 474, 479 (1991) (Steinberg, J., concurring).  

Therefore, the appellant is not entitled to a presumption of sound condition at entrance onto a period of active or inactive duty for training, or to a presumption of aggravation during such period where evidence shows an increase in severity of a preexisting disease during such a period, or to a presumption of service incurrence or aggravation for certain diseases, including arthritis or psychoses, which manifest themselves to a degree of 10 percent or more disabling within a year from the date of separation from service.  In other words, the application of 38 C.F.R. §§ 3.307, 3.309 (presumption of service incurrence), 3.306 (presumption of aggravation), and 38 U.S.C.A. §§ 1111, 1131 (presumption of soundness) is not available with respect to periods of ACDUTRA or INACDUTRA.  

Here, there is no objective evidence of record indicating that the Veteran's pre-existing low back disability was aggravated during his two periods of active duty.  The Veteran does not contend otherwise.  The Board affords great probative weight to the opinion of the August 2010 VA examiner who reviewed the Veteran's claims files and that no diagnosed low back disability was incurred after the Veteran's initial entrance into service in September 1968 or his entrance into the National Guard or Reserve in July 1982.  This evidence clearly and unmistakably demonstrates that the Veteran's pre-existing low back disability did not increase in severity during any of his two periods of active service. 

With respect to the Veteran's contentions, related to aggravation of his preexisting disorder, the Board notes that the evidentiary presumptions of sound condition and aggravation are not for application for any period of INACDUTRA or ACDUTRA.  See Biggins, supra.  The evidentiary burden is on the Veteran to show that he became disabled from an injury that aggravated a pre-existing low back disorder.  The VA regulations provide that a Veteran must be 'disabled' at the time of the injury that occurred during a period of ACDUTRA or INACDUTRA.  38 C.F.R. § 3.6(a), (d) (2011).  There is no indication that the Veteran was made disabled by any injury that occurred during any period of ACDUTRA or INACDUTRA.  See Brooks v. Brown, 5 Vet. App. 484, 485 (1993); VAOPGCPREC 86-90.  There is no medical evidence or opinion of record that supports a theory that a pre-existing low back disorder was aggravated (i.e., permanently worsened) as a result of any period of ACDUTRA or INACDUTRA.  

Even assuming, without deciding, that the Veteran's 1992 and 1994 treatment records refer to low back conditions sustained while on duty with the National Guard or Reserve, there is still no evidence of record of injury during a period of active or inactive duty for training or that these incidents constitute aggravation beyond the normal progress of the disability.  A veteran is not competent to render an opinion as to this issue.  The Board affords great probative weight to the opinion of the August 2010 VA examiner who reviewed the Veteran's claims files and opined that the Veteran did not occur any low back disability after September 1968 or after July 1982.  Simply put, the probative evidence of record does not indicate that any preexisting low back disorder was aggravated by any period of ACDUTRA or INACDUTRA.  Therefore, the Veteran's claim for service connection for a back disorder must fail.  

The preponderance of the evidence is against the claim; there is no doubt to be resolved; and service connection for a low back disorder is not warranted. 

B.  An Acquired Psychiatric Disorder to Include PTSD

In this case, service treatment records (STRs) do not show treatment for PTSD or other acquired psychiatric disorders during service.  The Veteran's military occupational specialty (MOS) was Hawk missile launch repairman and repair parts specialist.  

Post service treatment records do not show the onset of the Veteran's acquired psychiatric disabilities (variously diagnosed as major depressive disorder, mood disorder, borderline personality disorder, and polysubstance abuse in remission) within one year of separation from service.  

On his application for benefits received in July 2001, the Veteran stated that his symptoms began in March 2001.  None of the competent and credible evidence suggests that any of the acquired psychiatric disabilities had their onset during service.  Rather, the post-service treatment records would provide evidence against such a finding, indicating a problem that began nearly many years service.  This intervening lapse of years between his separation from military service and the first documented manifestation of the claimed disorder is probative evidence against his claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Therefore, service connection for an acquired psychiatric disorder is not warranted. 

To establish entitlement to service connection for PTSD a veteran must provide: (1) medical evidence diagnosing PTSD; (2) a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the 4th edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. § 3.304(f).  The Court has taken judicial notice of the mental health profession's adoption of the DSM-IV as well as its more liberalizing standards to establish a diagnosis of PTSD.  The Court acknowledged the change from an objective "would evoke . . . in almost anyone" standard in assessing whether a stressor is sufficient to trigger PTSD to a subjective standard (e.g., whether a person's exposure to a traumatic event and response involved intense fear, helplessness, or horror).  Thus, as noted by the Court, a more susceptible person could have PTSD under the DSM-IV criteria given his or her exposure to a traumatic event that would not necessarily have the same effect on "almost everyone."  Cohen v. Brown, 10 Vet. App. 128, 140-41 (1997).

The Board notes that the VA regulation governing claims for service connection for PTSD has recently been amended.  Effective July 13, 2010, VA has amended its adjudication regulations by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.

Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows:

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The provisions of this amendment apply to applications for service connection for PTSD, like the one in this case, that were appealed to the Board before July 13, 2010, but have not been decided by the Board as of July 13, 2010. 

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the conditions or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the in-service stressor.  38 U.S.C.A. § 1154(b) (West 2002 and Supp. 2011).  Where a current diagnosis of PTSD exists, the sufficiency of the claimed in-service stressor is presumed.  Cohen v. Brown, 10 Vet. App. at 144.  Nevertheless, credible evidence that the claimed in-service stressor actually occurred is also required.  38 C.F.R. § 3.304(f).  See Anglin v. West, 11 Vet. App. 361, 367 (1998); Gaines v. West, 11 Vet. App. 353, 357 (1998), Cohen v. Brown, 10 Vet. App. at 138; Suozzi v. Brown, 10 Vet. App. 307 (1997).  

The requisite additional evidence may be obtained from sources other than the Veteran's service medical records.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996), aff'd, 124 F.3d 228 (Fed. Cir. 1997) (table); see also Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); Doran v. Brown, 6 Vet. App. 283 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

In his PTSD stressor statements, the Veteran indicated that, in December 1969, he injured a Korean boy with a knife after the boy tried to steal his wristwatch; in an early 1970 incident, the Veteran was involved in a firefight with North Vietnamese soldiers while attempting to conduct work on missiles placed in Laos; and he reported a mid (May) 1970 incident in Korea in which he was involved in a firefight at a location he called "Camp Red Cloud" with a small number of North Korean soldiers near the demilitarized zone (DMZ).  In support of his alleged stressor in South Korea, the Veteran submitted a March 2003 report to Congress from the Congressional Research Service, North Korea: Chronology of Provocations, 1950-2003, indicating that on April 19, 1970, three North Korean infiltrators were shot dead at Kumchon, Kyonggido, south of the Demilitarized Zone (DMZ) and five South Korean soldiers were wounded.  

A SSA decision granted the Veteran disability insurance benefits - effective April 2001, due to severe depression, PTSD, epicondylitis, and intermittent lumbosacral strain.  In addition, the Veteran's claims files contain numerous diagnoses of PTSD rendered by VA treating mental healthcare personnel and VA examiners based on these three alleged in-service stressors.  Notably, a January 2003 VA examiner diagnosed PTSD if the Veteran's alleged stressful events could be verified and an August 2010 VA examiner diagnosed PTSD.

Service department records must support, and not contradict, the claimant's testimony regarding non-combat stressors.  Doran v. Brown, 6 Vet. App. at 283.  This does not mean that he cannot establish that the alleged in-service events occurred; it only means that other "credible supporting evidence" from some source is necessary.  See Cohen.  Here, there is a diagnosis of PTSD, so it would then have to be determined whether there is credible supporting evidence of the Veteran's alleged stressor(s), i.e., whether service records or other independent credible evidence corroborates the alleged stressor.  See Dizolgio, supra. 

The Joint Services Records Research Center (JSRRC) was not able to corroborate any of the Veteran's three alleged stressful events.  

The Court has held repeatedly that, where there is a current diagnosis of PTSD, it must be presumed that the physician(s) making the diagnosis accepted the sufficiency of the in- service stressor(s).  Nevertheless, since the diagnostician does not generally have firsthand knowledge of whether a stressor actually occurred, credible evidence is required to verify that element.  Pentecost v. Principi, 16 Vet. App. 124 (2002). 

Here, the appellant's claim of entitlement to service connection of an acquired psychiatric disorder including PTSD fails on the basis that the preponderance of the competent and probative evidence is against finding that he currently suffers from PTSD due to an independently verified in-service stressor or that another acquired psychiatric disorder is shown to have its onset during active service. 

The August 2010 VA examiner diagnosed PTSD due to the Veteran's three alleged stressful events.  However, based upon a review of the entire record in this case and, in view of the factors discussed above, the Board finds that the evidence of record has not corroborated even one of his alleged stressors in service

The Board will first consider the two alleged stressors related to the Veteran's fear of hostile military activity.  His service personnel records show that he served in South Korea from July 1969 to August 1970, and in Europe from September 1970 to August 1971.  The Veteran's service personnel records and a search of service department records, including unit histories, fails to show that the Veteran's units were ever in Laos or that they encountered hostile military activity in South Korea.  His separation document, DD Form 214, fails to show that he received any medals associated with service in Vietnam or combat.  He was stationed in the United States during any other time he was on active duty.  

The Board notes that a search of the Veteran's unit records did not reveal that his unit was ever at Camp Red Cloud.  The Chronology of Provocations, 1950-2003, submitted by the Veteran did not indicate that United States military personnel were involved in the firefight.  Therefore, this reported incident cannot be the incident in which the Veteran claims he was involved.  The Board also notes that a Hawk missile launch repairman and repair parts specialist would not normally be sent out to engage North Korean infiltrators.  The Veteran's itemized record does not indicate that he was stationed in an area that would subject him to situations that would trigger fear of hostile military or terrorist activity in South Korea.  

There is also no evidence that the Veteran was ever in Laos, or that he was subjected to situations that would trigger fear of hostile military or terrorist activity in South Korea.  In addition, the Veteran's two claimed stressors regarding hostile military activity are not consistent with the places, types, and circumstances of the Veteran's service.  Therefore, the Board finds that his accounts of being involved in a hostile military activity unverified and to be of no probative value. 

Regarding the Veteran's third alleged stressor, an incident that would not normally appear on any unit record, he has presented several conflicting statements regarding the incident.  During his January 2003 VA PTSD examination, the Veteran stated that he was distressed because he cut a Korean boy and caused the boy to scream.  Although, on statements dated in November 2002 and April 2007, and during his Board hearing in August 2009, the Veteran stated that he may have killed the boy but was not sure.  Then, in a February 2008 VA mental health domiciliary note, the Veteran stated that he stabbed and killed the Korean boy.  

Based upon the Veteran's conflicting statements and the lack of any verification, the Board finds that he is also not a credible historian regarding the third purported incident.  It is highly unlikely that, had the incident actually occurred, the Veteran would not know the fate of the Korean boy.  Therefore, the Board finds that the statements have no probative value.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); see also Buchanan v. Nicholson, 451 F3.d 1331, 1336-37 (Fed. Cir. 2006) ("the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc.").

It is important for the Veteran to understand that such factual findings undermine all of purported stressors he claims caused his PTSD and acquired psychiatric disorder.  The Board finds the health care providers' opinions regarding the diagnosis and etiology of the Veteran's PTSD of no probative value.  They are simply basing their finding of PTSD on incidents the Board finds never occurred. 

Likewise, medical statements which attempt to accept a claimant's reports as credible and then relate a diagnosis of PTSD to events experienced in service do not constitute the requisite credible evidence of a stressor.  Moreau v. Brown, 9 Vet. App. at 389.  The filtering of the Veteran's account of his military service through his physician does not transform his account into competent medical evidence, or an accurate account of those experiences, merely because the transcriber happens to be a medical professional.  See Leshore v. Brown, 8 Vet. App. 409 (1995). 

Consequently, the Board finds that, without a verified stressor and without evidence that the Veteran was stationed in an area that subjected him to situations that would have triggered fear of hostile military or terrorist activity, service connection for PTSD cannot be granted.  The evidence not only does not support this claim, it provides highly probative evidence against the claim, outweighing the Veteran's contentions. 

In light of the foregoing, the Board finds that, although the foundation for the diagnosis of PTSD, having been exposed to three specific stressors during military service, the Board must conclude that not even one of the claimed stressors has been satisfactorily established as having occurred. T he Veteran may very well consider events that occurred in conjunction with his alleged events in service to be stressful, but he has failed to provide factual confirmable detail of the alleged events on which to base his claim. 

Thus, while the VA examiner diagnosed PTSD based upon the Veteran's purported in-service stressors of injuring a Korean boy with a knife, involvement in a firefight with North Vietnamese while placing missiles in Laos, and a firefight at Camp Red Cloud,34 the stressors have not been corroborated.  The Board finds that the preponderance of the credible evidence is against the claim, and that neither another VA psychiatric examination nor further interpretation by a clinician of the in-service symptoms/behavior is necessary. 

The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance of the probative evidence of record is against the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, including PTSD, and it must be denied.  The evidence is not so evenly balanced to allow application of the benefit of the doubt rule.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Finally, the Board notes that a SSA record indicates that the Veteran was suffering from disabilities including severe depression, PTSD, and intermittent lumbosacral strain, and held him to be totally disabled since April 2001.  While the Board recognizes the disabling nature of the Veteran's psychiatric and lumbar disabilities, the SSA decision is not considered sufficient to overcome the objective evidence of record as to the origin of the Veteran's claimed psychiatric and back disorders.

ORDER

Service connection for a low back disability is denied.   

Service connection for an acquired psychiatric disorder, to include PTSD, is denied.



____________________________________________
D. J. DRUCKER 
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


